DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 25-33 are pending and the subject of this NON-FINAL Office Action.  This is the first Office Action on the merits.

Claim Interpretations
The Specification describes the “a hierarchical specification of an object” as equivalent to breaking down an object into voxels, and their associated materials (paras. 0019-22).  Accordingly, “hierarchical specification of an object” is used interchangeably with “voxels” in this Office Action. 
As to “volumetric decomposition operator,” this is complex phrasing for the simple notion of voxels from subregions.
As to “material composition operator,” this is complex phrasing for the simple notion of the material/composition within voxels.
As to “hierarchy of subregions,” this can be any arbitrary hierarchy for any arbitrary purpose (e.g. region 1 printed first versus region 2, etc.), including abstract hierarchies.
A “graphical user interface” broadly encompasses any interface to present graphics (e.g. pen and paper).
As to “hierarchical design scheme,” the specification provides numerous very broad example, such as merely “indicat[ing], for a volume element of an object, which material to form in that volume element” or “selecting a material for a volume element of an object based on a hierarchical design scheme” (para. 0029).  This encompasses the simple task of deciding which material to print in which voxel.
In sum, the claims amount to forming a voxel-based specification of an object using any arbitrary hierarchy of subregions of the object, and displaying the specification.  The claims fail to specific any specific “hierarchical specification of an object” or “hierarchical design scheme” that is distinguishable over the prior art, much less distinguishable over simple tasks of picking materials for voxels based on any design parameter.

Claim Rejection - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 25-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Specifically, claims 25-33 are directed to an abstract idea capable of being performed in one’s mind without significantly more.  See MPEP § 2106.04(a).   More specifically, under step 2A of the Alice guidelines, the claims are directed to the simple tasks of breaking an object into pixels, then showing a “hierarchical specification” to a user via “graphical user interface.”  The “graphical user interface” simply requires one to determine a couple voxels in any simple object, then determine what’s in those voxels, then display a “hierarchical design scheme.”  A “hierarchical design scheme” can be as simple as specifying to print one region first.  In other words, the claims are so simple and generic that they encompass procedures that can easily be performed in one’s mind with the help of paper and a pen.
Under step 2A, prong two, the claims fail to recite a practical application because the claims are exclusively directed to simple tasks.  Although claim 25 includes “providing a graphical user interface to a user for interactively forming the hierarchical specification,” yet this broadly encompasses a pen and paper.  Thus, the claims fail to recite a practical application beyond simple human tasks.  Notably, claim 25 merely state an intended use in the preamble of “for controlling a three-dimensional printer in fabricating said object,” but fails to include an actual 3D printing step that is directly connected with the “hierarchical specification of an object.”
Under step 2B, the claims fail to recite additional elements other than the simple human activity of using a pen and paper, as explained above.  Furthermore, there is no evidence of record of an improvement in 3D printing; nor recitation of a particular machine; or recitation of a non-routine, non-conventional step.  See MPEP § 2106.05.  Finally, the claims fail to reflect any inventive concepts, because voxelizing an object is common-place.  
	In sum, the claims are directed to ineligible subject matter because they are directed to simple tasks capable of being performed in one’s mind.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 25-33 are rejected under 35 U.S.C. 103 as being unpatentable over Vidimce et al., A Programmable Pipeline for Multi-Material Fabrication, ACM Trans. Graph. 32, 4, Article 136 (July 2013), 12 pages), in view of Schwarz & Siedel, Fast Parallel Surface and Solid Voxelization on GPUs, ACM Transactions on GraphicsDecember 2010 Article No.: 179, https://doi.org/10.1145/1882261.1866201).
It would have been prima facie obvious to one having ordinary skill in the art of additive manufacturing before the effective filing date to apply hierarchical design schemes to the spatial decomposition additive manufacturing technique using memory buffering of Vidimce as suggested by Vidimce in order to achieve more efficient voxelization (i.e. graphical representation) with a reasonable expectation of success.
As to claim 25, Vidimce teaches accepting a first object specification, said first object specification specifying a volume of the object (Figs. 2-4); providing a graphical user interface to a user for interactively forming the hierarchical specification (graphical rendering, output; Section 2, Section 4.7, Section 4.8, Section 6.1, Figs. 2-4); and providing the hierarchical specification for use in fabricating the object (bounding volume hierarchy (BVH); Figs. 2-4, Section 6.1); wherein the graphical user interface is configured to perform functions including: (a) accepting a specification of a volumetric decomposition operator from the user, said operator defining at least two subregions of the volume of the object (user control/inputs; Section 4, for example); (b) accepting a specification of a material composition operator for a subregion of the object; and (d) providing a display of a hierarchical design scheme to the user resulting from multiple volumetric decomposition specification accepted from the user; wherein the hierarchical specification includes specifications of one or more volumetric decomposition operators and of one or more material composition operators (Figs. 2-4).
As to claims 26-29, Vidimce teaches the volumetric decomposition includes accepting a specification of a type of decomposition, such as distance-based operator (Figs. 1-4, Section 4.5, for example).
As to claims 26-29, Vidimce teaches the material composition operator for the subregion comprises a heterogeneous material composition operator, such as metamaterial and FGM (Section 1, Section 2).
Vidimce does not explicitly teach receiving a hierarchical design scheme for the three-dimensional object, the design scheme representing a spatial decomposition of the object into a hierarchy of a subregions (claims 25); nor (c) provide a three-dimensional rendering of the object to the user indicating a plurality of subregions resulting from one or more volumetric decompositions (claim 25).
However, a skilled artisan would have been motivated to apply a hierarchical design scheme to the method of Vidimce because Vidimce explicitly suggests to do so.  Vidimce teaches that “[w]e perform solid voxelization by using the odd-even rule (Jordan curve theorem)” (Section 6.1, Pipeline Stages, Voxelization Shape).  Yet, “[m]ore efficient hierarchical edge-equation based voxelizers exist [Schwarz and Seidel 2010]” and “[a]pplying them is future work” (id.).  In fact, Vidimce provides motivation to marry other familiar low-memory voxelization techniques because “[c]areful consideration is given to keeping the memory footprint as small as possible” due to the fact that “cache size limits potential memory overhead at the cost of redundant recomputation of surface geometry required in multiple places,” and “to satisfy our fixed memory requirements and reduce storage pressure for large slabs” in order to allow on-demand printing in real time (Section 6, Architecture; Section 6.1, Pipeline Stages).  In other words, Vidimce explicitly suggests to substitute known hierarchical edge-equation based voxelizers for their voxelization method because they are more memory-efficient.
To this end, Schwarz & Seidel teach hierarchical graphical representation of voxels which reduces memory requirements (Fig. 1, Abstract and Introduction, for example).  Schwarz & Seidel teach “[t]his paper presents data-parallel algorithms for surface and solid voxelization on graphics hardware” (Abstract).  Vidimce states that GUI/API are regularly used in 3D printing, but “per-voxel expressions have limited power, and no architecture has been proposed to efficiently implement it” (Section 2).  Vidimce further explains “[i]n contrast to the model-oriented descriptions supported by current 3D printing software, standard APIs and formats in 3D rendering and 2D printing describe how an output device should synthesize an image” (id.).  Vidimce then suggests “[o]ur programmable pipeline model takes a similar approach” because “[o]ur scene description parallels standard scene graph representations, with extensions specific to fabrication, and without many complexities necessary for animation and interactivity” (id.).  In fact “OpenFab allows the user to directly specify and precisely manipulate the geometric and material properties of the printed output” (id.).  Thus, a skilled artisan would have been motivated to substitute the hierarchical design scheme of Schwarz & Seidel for the design scheme of Vidimce in order to reduce memory requirements in the process of Vidimce as explicitly suggested by Vidimce, and allow user inputs and graphical outputs as suggested in Vidimce.
In sum, it would have been prima facie obvious to one having ordinary skill in the art before effective filing to substitute familiar hierarchical design schemes for the design scheme of Vidimce as suggested by Vidimce in order to achieve more efficient voxelization using less memory with a reasonable expectation of success.

Prior Art
	The following prior art is pertinent to voxel-based decomposition modeling for additive manufacturing: US 2016/0096318; US 2014/0300017; US 2004/0107019; US 10,025,882; US 2014/0031967; US 2015/0145171; US 2016/0096318; US 2016/0370791; US 2017/0039759; US 9,747,394; WO 2014/172687 A2.
	The following prior art is pertinent to data/memory buffering (i.e. temporary use of memory): WO 2014/172687 A2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743